Citation Nr: 1622534	
Decision Date: 06/03/16    Archive Date: 06/13/16

DOCKET NO.  10-14 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an evaluation in excess of 70 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability due to a service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

R. Casadei, Counsel

INTRODUCTION

The Veteran had active service from December 1974 to July 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a regional office (RO) rating decision of July 2009, which denied an evaluation in excess of 50 percent for PTSD.  

In December 2010, the Veteran and his spouse testified at a video conference hearing held before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the claims file.

By way of procedural background, in a decision dated in February 2012, the Board granted an evaluation of 70 percent, but no higher, for PTSD.  The Veteran appealed that decision to the U.S. Court of Appeals for Veterans Claims (Court).  In a May 2012 joint motion for remand (JMR) filed with the Court, the parties (the Veteran and the VA Secretary) requested that the Board decision be vacated and remanded, insofar as it denied an evaluation in excess of 70 percent for PTSD; a June 2012 Court order granted the joint motion.

Thereafter, in September 2013, the Board remanded the Veteran's claim for an increased PTSD rating for further evidentiary development of requesting outstanding post-service VA treatment records and to obtain a VA examination for the Veteran's PTSD disability.  This was accomplished, and the claim was readjudicated in a December 2013 supplemental statement of the case.  For this reason, the Board concludes that that the Board's remand orders have been substantially complied with, and it may proceed with a decision at this time.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).

The Board notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) stated that a claim for a TDIU due to service-connected disability is part and parcel of an increased rating claim when such claim is raised by the record.  In the May 2016 Appellant's Post-Remand Brief, the Veteran's representative raised the issue of unemployability.  In light of the Court's holding in Rice, the Board has considered the TDIU claim as part of his pending increased rating claim and has accordingly listed the raised TDIU claim as an issue.

This appeal was processed using the Veterans Benefits Management System (VBMS).  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

For the entire rating period on appeal, the Veteran's PTSD has not more nearly approximated total occupational and social impairment.


CONCLUSION OF LAW

The criteria for a rating in excess of 70 percent for PTSD have not been met. 
38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000, VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits. 
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate his claim. 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The United States Court of Appeals for Veterans Claims held in Dingess v. Nicholson, 19 Vet. App. 473 (2006), that 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) also require VA to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

With respect to higher evaluation claims, VA must provide the claimant with generic notice of the evidence needed to substantiate the claim, namely evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, and of how disability evaluations and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (overturning Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008)).

Notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Pelegrini, 18 Vet. App. at 112.

Via letter dated in April 2009, the Veteran was notified of the criteria for establishing entitlement to a higher evaluation, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  This letter also notified him of how VA generally determines disability evaluations as well as how VA determines disability ratings specifically for mental disorders such as PTSD, both of which was noted to include consideration of the impact on employment.  Finally, this letter notified him of how VA determines effective dates. 

Neither the Veteran nor his representative has alleged prejudice with respect to notice.  None is found by the Board.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Indeed, VA's duty to notify has been more than satisfied. The April 2009 letter predated the initial adjudication by the RO, which in this case also is the AOJ, in July 2009.  All notice elements were fully addressed by it.  This letter went above and beyond concerning the disability evaluation element in that specific as well as general notice was provided.

Pursuant to the duty to assist, VA is required to aid the claimant in the procurement of service treatment records and other pertinent treatment records, whether or not they are in Federal custody, as well as provide a medical examination and/or obtain a medical opinion when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

VA has obtained the Veteran's service treatment records.  Also obtained by VA and submitted by the Veteran himself were his VA treatment records dated through December 2013.  These records, as well as the December 2010 Video Conference testimony of the Veteran and M.D., indicate that he receives ongoing treatment for his PTSD.  No private treatment records regarding the Veteran have been obtained by VA.  The duty to assist is not applicable in this regard, however, as he has not identified any such records.  See 38 U.S.C.A. § 5103A(b).  The Veteran also has not submitted any such records on his own behalf. 

VA additionally has not obtained the Veteran's Social Security Administration disability (SSA) records.  However, he has not indicated that these records address the current severity of his PTSD.  The record also does not so indicate.  Rather, it indicates that his SSA date of disability was July 1987 and that this date corresponds to a work-related accident which necessitated a below knee amputation of his right leg and resulted in back problems.  It follows that there is no reasonable possibility that the Veteran's SSA records are relevant.  They thus need not be obtained pursuant to the duty to assist.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (holding that SSA records were not relevant when the SSA decision granted disability benefits based solely on an orthopedic disability when the claim before VA was for a psychiatric disability).

The Veteran was afforded VA PTSD examinations in May 2009 and October 2013. The examiners reviewed the claims file and interviewed the Veteran regarding his relevant history and current symptomatology.  Next, the examiners conducted a mental assessment.  The examiners then diagnosed PTSD and opined as to the severity of this disorder.  All of the above actions finally were documented by the examiner in an examination reports.  Accordingly, the Board finds that the examinations are adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (defining adequacy with respect to medical examinations and opinions as those providing sufficient detail so that the Board can perform a fully informed evaluation of the claim).

Significantly, neither the Veteran nor his representative has identified any further development necessary for a fair adjudication of the claim that has not been completed.  The record also does not indicate any such development.  Therefore, the Board finds that VA's duty to assist has been satisfied.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

As both the duty to notify and the duty to assist have been fulfilled, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Disability Rating Criteria

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R.  § 4.3 (2015). 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").
The Veteran is in receipt of a 70 percent disability rating for PTSD under Diagnostic Code 9411.  A 70 percent disability rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130.

A 100 percent disability rating is assigned total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, or for the veteran's own occupation or name.  Id.

In applying the above criteria, the Board notes that, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected disability, such signs and symptoms shall be attributed to the service-connected disability.  See 38 C.F.R. § 3.102; Mittleider v. West, 11 Vet. App. 181 (1998) citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) (the Board is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence which does so).

In determining the level of impairment under 38 C.F.R. § 4.130, a rating specialist is not restricted to the symptoms provided under the diagnostic code, and should consider all symptoms which affect occupational and social impairment, including those identified in the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM-IV or DSM 5).  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  If the evidence demonstrates that a claimant suffers symptoms or effects that cause an occupational or social impairment equivalent to those listed in that diagnostic code, the appropriate, equivalent rating is assigned.  See Mauerhan, 16 Vet. App. 436.

Within the DSM-IV, Global Assessment Functioning (GAF) scale scores ranging from 1 to 100 reflect "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).   

GAF scores from 71 to 80 reflect transient symptoms, if present, and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family arguments); resulting in no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind school work).  GAF scores from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsession rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, inability to keep a job).  GAF scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech which is at times illogical, obscure, or irrelevant) or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood (e.g., a depressed patient who avoids friends, neglects family, and is unable to do work).  DSM-IV at 46-47.

Effective August 4, 2014, VA amended the regulations regarding the evaluation of mental disorders by removing outdated references to DSM-IV.  The amendments replace those references with references to the recently updated "DSM-5."  As the Veteran's claim was certified to the Board prior to August 4, 2014, the DSM-5 is not applicable to this case.  Nonetheless, according to the DSM-5, clinicians do not typically assess GAF scores.  The DSM-5 introduction states that it was recommended that the GAF be dropped from DSM-5 for several reasons, including its conceptual lack of clarity (i.e., including symptoms, suicide risk, and disabilities in its descriptors) and questionable psychometrics in routine practice. 

In reviewing the evidence of record, the Board will consider the assigned GAF score; however, the Board is cognizant that GAF scores are not, in and of themselves, the dispositive element in rating a disability.  Rather, GAF scores must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a) (2015).

Rating Analysis for PTSD Disability

The Veteran contends that his service-connected PTSD disability is more severe than what is contemplated by the currently assigned 70 percent disability rating.

Upon review of all the evidence of record, lay and medical, the Board finds that, for the entire rating period on appeal, the Veteran's PTSD has not been manifested by total occupational and social impairment.

The evidence includes VA treatment records dated in February 2008, prior to the filing of the instant claim.  In these treatment record, the Veteran reported sleep problems, including bad dreams and getting up frequently to check the household, feeling tired or having little energy, poor appetite, getting mad easily, irritability, startling easily, feeling down/depressed/hopeless, feeling bad about himself, being nervous and edgy, difficulty relaxing, being fidgety/restless, little interest or pleasure in doing things, trouble concentrating, isolating a lot, not liking to be around people outside of his immediate family, being watchful and anxious in crowds, and getting confrontational with people he does not expect on his property.  On one occasion, the Vetera indicated that he almost got into a physical confrontation with a police officer who was trying to serve a summons, but was at the wrong address.  He also noted threatening to shoot people he felt might be intruders because there were drug dealings near him and he had to protect his family.  It was noted that the Veteran has several guns and was proficient in their use.  He warned a neighbor to call if he came home late at night so he would not be mistaken for an intruder. 

VA treatment records dated in February 2008 also show that the Veteran denied suicidal ideation, homicidal ideation, hallucinations, and delusions.  He indicated living with his wife and her adopted children, enjoying his wife and grandchildren, shooting his gun over a pond in the countryside, and sitting with a cup of coffee looking out the window at birds in the morning.  Discussion of renewing his craft hobbies of wood-burning and suncatchers was made.  Assessment found the Veteran to be casually dressed, with good eye contact, and cooperative.  His mood was depressed and anxious at intervals, while his affect was congruent to content.  His thought processes were linear.  His insight was fair.

Also in February 2008, prior to filing the instant claim, the Veteran was afforded a VA PTSD examination.  During the evaluation, the Veteran complained of sleep problems including nightmares, restlessness, kicking in the air, difficulty returning to sleep, and getting only about three hours of sleep per night.  He also complained of intrusive thoughts of his time in the military, agitation with the slightest distraction, avoiding large stores because of crowds, avoidance of watching anything related to war, and going to restaurants only occasionally and even then getting his food to go.  The Veteran denied suicidal and homicidal ideation and did not complain of hallucinations.  He stated that his second wife of four years was his best friend, that they were inseparable, and that they met through her brother who is the Veteran's friend.  He also stated that he visited with no one.  With respect to employment, he stated that he had not worked since an accident in the mid 1980's and now was a house husband doing chores.  The Veteran finally indicated that he had diminished interest in hobbies he used to enjoy.

Upon mental status examination, the February 2008 examiner indicated that the Veteran was casually groomed, oriented in all spheres, and fully cooperative upon assessment.  His speech was within normal limits regarding rate and rhythm.  He displayed some anxiety.  The Veteran's mood was generally euthymic while his affect was somewhat nervous.  His thought processes and associations were logical and tight.  No loosening of associations or confusion was found.  Memory was grossly intact.  There was no delusional material.  The Veteran's insight and judgment were adequate.  43 was the GAF score assigned, indicative of serious symptoms or any serious impairment in social, occupational or school functioning.  It was opined that the Veteran's symptoms were "severe."  It further was opined that there was no evidence that these symptoms precluded employment functioning, although this was difficult to say with full certainty given that the Veteran did not return to work after his accident.  Considerable social isolation was shown, and it was suspected that his symptoms caused him to be easily provoked.  A determination was made that there was no impairment of thought processing or communication.

In a March 2009 VA treatment record the Veteran reported insomnia, decreased appetite, getting edgy and "peed off" easily, not focusing well, being absentminded, getting off task and changing task midstream, not liking to be around people, and feeling suicidal once a couple of nights ago, but being able to talk himself out of it.  He denied current suicidal ideation and homicidal ideation as well as hallucinations and delusions.  Upon assessment, the Veteran was cooperative although his mood was anxious.  His affect ranged from neutral to dysphoric.  His thought processes were rational, logical, and goal directed.  A GAF score of 50-55 was assigned, reflective of moderate to serious symptoms or moderate to serious impairment in social, occupational or school functioning.

In statements dated in or around April 2009, the Veteran's wife, the Veteran's adult son, and the Veteran's adult daughter, collectively indicated that the Veteran's nerves were very edgy, that the slightest things frustrated him and made him mad/angry, that he would become irritable, get confused, and forget things. 

During a May 2009 VA PTSD examination, the Veteran complained of sleep problems including nightmares and not getting enough sleep each night, being very jumpy and edgy, having intrusive thoughts of his time in the military, avoidance of watching anything related to war, considerable distrust of others, sitting with his back to the wall when going out to eat, and sticking a gun in his mouth once about a month prior without knowing why.  The Veteran denied current suicidal ideation and hallucinations.  Although he reported some homicidal ideation, he denied any intent.  He noted that he got along quite well and was very close with his second wife of five years and that he visited some with family members, but did not really feel comfortable with friends.  He additionally noted that he had not worked since his accident in the mid 1980's and that he spent time gardening and rebuilding his house. 

Upon mental status examination, the May 2009 examiner indicated that the Veteran was casually groomed, oriented in all spheres, and fully cooperative.  His eye contact was limited, but his speech was within normal limits regarding rate and rhythm.  He did not display significant anxiety or dysphoria.  The Veteran's mood was generally euthymic while his affect was appropriate to content.  His thought processes and associations were logical and tight.  No loosening of associations or confusion was found.  Memory was grossly intact.  There was no delusional material.  The Veteran's insight and judgment were adequate.  49 was the GAF score assigned, indicative of serious symptoms or any serious impairment in social, occupational or school functioning.  It was opined that the Veteran's symptoms were "moderate" and that there was no evidence that they precluded activities of daily living or employment.  Socialization was concluded to be primarily with family members.  A determination was made that there was no impairment of thought processing or communication.

According to a June 2009 VA treatment record, the Veteran reported sleep problems including nightmares and insomnia, being irritated, getting edgy and agitated, startling easily to noise, getting mad when things such as yard projects do not go perfectly, and getting very frustrated such as when a neighbor called the police because she thought someone was trying to break into her house.  He stated that he had guns and would defend his children if anyone tried to break into his house.  Suicidal ideation, other than the one incident in March 2009, was denied.
The Veteran was dressed in casual clothes upon assessment.  He was cooperative and could be engaging.  His mood was edgy and frustrated and his affect was neutral to slightly angry depending on topic.  His thought processes were rational, logical, and goal directed.  A GAF score of 51 was assigned, reflective of moderate symptoms or moderate impairment in social, occupational or school functioning.  

In his August 2009 notice of disagreement, the Veteran complained of deficiencies and continuous problems with family relations, mood swings, depression, impaired impulse control, suicidal thoughts, obsessional rituals such as continuous weapons cleaning, an inability to establish or maintain friendships, and almost constant anxiety.

An October 2009 VA treatment record shows that the Veteran complained of sleep problems, including nightmares, and stated that he had struck his wife during sleep.  He also reported being irritable, angry, but noted that his wife was his anchor who prevented him from seriously contemplating suicide.  He denied current suicidal ideation, homicidal ideation, hallucinations, and delusions.  Upon assessment, he was cooperative but his mood was irritated.  His affect was neutral to slightly angry depending on topic.  His thought processes were rational, logical, and goal directed.  A GAF score of 45 was assigned, indicative of serious symptoms or any serious impairment in social, occupational or school functioning.

In a VA treatment record dated in November 2009, the Veteran reported experiencing sleep problems, depression, irritability, isolation, and being confrontational.  It was noted that his wife was supportive, that his support group included several family members and neighbors, and that he liked to target shoot and liked to hunt.  Upon assessment, he was casually dressed and cooperative with good eye contact.  His mood was depressed and anxious at intervals while his affect was congruent to content.  His thought processes was linear.  Thought content was negative for suicidal or homicidal ideation, hallucinations, and delusions.  The Veteran's insight was fair.  A GAF score of 45 was assigned, indicative of serious symptoms or any serious impairment in social, occupational or school functioning.

In a VA treatment record dated in February 2010 the Veteran's reported sleep problems including nightmares, hypervigilance, "checking his perimeter," and working with a punching bag at the gym to help with his anger as well as to get in shape.  This record additionally shows that he denied suicidal ideation, homicidal ideation, hallucinations, and delusions.  The Veteran was cooperative upon assessment.  His mood was "still getting angry" and his affect was neutral to slightly angry depending on topic.  His thought processes were rational, logical, and goal directed.  45 was the assigned GAF score, reflecting serious symptoms or any serious impairment in social, occupational or school functioning.

The Veteran recounted at the December 2010 video conference hearing that he had sleep problems and loss of lost interest in hobbies such as reading the newspaper and woodworking.  He also reported checking the perimeter two to seven times a night, and thought of suicide every day.  He reiterated that he had a gun and would protect his wife and children with it.  He indicated that he did go out to stores and restaurants, but did not like being around lots of people to include his large family when they were gathered together.  The Veteran recounted one instance in which he insulted his brother-in-law for touching him as he was leaving the room during such a gathering.  The Veteran's spouse testified at this hearing that the Veteran could not relax or be calm/at ease and has sleep problems such as nightmares during which he has clawed her legs with his toenails, swings his arms, moans, and makes other sounds.

VA treatment records since February 2010 include a July 2010 VA treatment record where the Veteran's chief complaint was that he was having nightmares and not sleeping.  He also stated that his concentration and motivation were gone.  He reported daytime anxiety.  The Veteran denied suicidal or homicidal ideation.  Upon mental status examination, the Veteran's mood was "anxious and moody", his affect was restricted, and his thought process was rational and logical.  A GAF score of 45 was assigned, reflecting serious symptoms or any serious impairment in social, occupational or school functioning.

The evidence also includes a September 2010 VA mental health treatment record.  During the evaluation, the Veteran stated that he continued to have nightmares.  He denied suicidal or homicidal ideation.  Upon mental status examination, the Veteran's mood was "maybe a little better", his affect was restricted, and his thought process was rational and logical.  A GAF score of 50 was assigned, reflecting serious symptoms or any serious impairment in social, occupational or school functioning.

In an August 2011 VA mental health treatment record where the Veteran complained of having many "bad dreams."  Upon mental status examination, the Veteran's mood was "not good", his affect was restricted, and his thought process was linear and logical.  A GAF score of 45 was assigned, reflecting serious symptoms or any serious impairment in social, occupational or school functioning.

In a December 2011 VA mental health treatment note, the Veteran reported having bad dreams.  He denied suicidal or homicidal ideation.  Upon mental status examination, the Veteran's mood was "touchy", his affect was slightly restricted, and his thought process was linear and logical.  A GAF score of 47 was assigned, reflecting serious symptoms or any serious impairment in social, occupational or school functioning.

In a January 2013 VA treatment record.  During the evaluation, the Veteran reported that he messed things up frequently.  He denied suicidal or homicidal ideation.  Upon mental status examination, the Veteran's mood was "not too great", his affect was slightly restricted, and his thought process was linear and logical.  A GAF score of 50 was assigned, indicative of serious symptoms or any serious impairment in social, occupational or school functioning.

In a May 2013 VA mental health note where the Veteran stated that he was "messed up."  The Veteran also stated that he was feeling angst about the Boston bombings.  He denied suicidal or homicidal ideation and was not psychotic.  He also stated that his biggest complaint was fighting in his sleep.  Upon mental status examination, the Veteran's affect was slightly restricted, thought process was linear and logical, memory was grossly intact, and he was oriented and alert.  A GAF score of 55 was assigned, reflecting moderate symptoms or moderate impairment in social, occupational or school functioning.  

The Veteran was afforded a VA examination in October 2013.  During the evaluation, the Veteran reported that he had been married for 9 years and had 2 children from his previous marriage.  It was further noted that the Veteran last worked in 1986.  He was injured on the job and broke his back and lost his lower right leg.  He reported doing chores around the house.  Regarding PTSD symptoms, the Veteran stated that he would often wake up throughout the night.  He would wake up to noises and reported nightmares, but did not remember them.  The Veteran stated that he would toss and turn in his sleep and sweat.  He also avoided crowds of people and stated that he became irritated with others.  The Veteran did not drive due to becoming irritated with others.  The examiner indicated that the Veteran manifested symptoms of depressed mood, anxiety, chronic sleep impairment, difficulty in establishing work and social relationships, and difficulty in adapting to stressful circumstances.  The examiner also indicated that the Veteran's PTSD caused occupational and social impairment with reduced reliability and 
productivity.  A GAF score of 49 was assigned, reflective of serious symptoms or any serious impairment in social, occupational or school functioning.  

Upon review of all the evidence of record, lay and medical, the Board finds that, for the entire rating period on appeal, the Veteran's PTSD does not more nearly approximate a 100 percent disability evaluation, which would be commensurate with the following types of symtpoms: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, or for the veteran's own occupation or name.  See 38 C.F.R. § 4.130.  In view of the above criteria, total occupational and social impairment generally requires symptoms significant enough to severely distort the Veteran's perception of reality.  This is not shown by the record.  

The Board recognizes that the Court in Mauerhan, 16 Vet. App. 436, stated that the symptoms listed in VA's general rating formula for mental disorders is not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating; however, the Court further indicated that, without those examples, differentiating between rating evaluations would be extremely ambiguous.  Id. at 442.
With this in mind, the evidence shows that the Veteran's overall PTSD picture is already adequately contemplated by the 70 percent rating granted herein.  The Veteran does suffer from nightmares and sleep impairment, but this is contemplated under sleep impairment listed under the criteria for a 30 percent rating, a lower rating than his currently assigned 70 percent evaluation.  Disturbance of motivation and mood (depression), and difficulty in establishing and maintaining relationships are specifically contemplated in the 50 percent and 70 percent rating criteria.  The same is true with the Veteran's anxiety which is a symptom contemplated under the 50 percent PTSD disability rating.  The Veteran's reported intermittent thoughts of hurting himself and others contemplated under the 70 percent PTSD rating criteria. 

Although the Veteran has some difficulty with social relationships, he has not been found to have total social impairment as a result of his PTSD disability.  The Veteran remains married, has a relationship with his children and grandchildren, and reported visiting with family.  And despite passing suicidal ideation, the Veteran has generally denied suicidal or homicidal ideation.  As such, the evidence does not more nearby approximate "persistent danger of hurting self or others" as contemplated by the 100 percent disability rating criteria.  

Further, the competent and probative evidence of record demonstrates that the Veteran's thought process and communication are within normal limits.  The Veteran does not suffer from hallucinations and he has been found to be able to perform activities of daily living (including maintenance of minimal personal hygiene, handling his own finances, and performing household chores).  The Veteran's GAF scores have been considered and they contemplate moderate to severe symptoms or moderate to severe difficulty in social or occupational functioning, consistent with a 70 percent disability rating.

For these reasons, the Board finds that the evidence of record does not demonstrate total occupational and social impairment.  Accordingly, the Board finds that a 100 percent PTSD disability evaluation is not warranted for the entire initial rating period on appeal.

Extraschedular Considerations

The above determination denying a rating in excess of 70 percent for the Veteran's PTSD is based on application of pertinent provisions of the VA's Schedule for Rating Disabilities.  The Board notes that there is no indication that referral is warranted for consideration of the assignment of an evaluation for his PTSD on an extraschedular basis.  See 38 C.F.R. § 3.321(b).

The Court clarified the analytical steps necessary to determine whether referral for such consideration is warranted in Thun v. Peake, 22 Vet. App. 111 (2008).  A determination of whether the evidence presents such an exceptional disability picture that the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology first must be made by the RO or Board.  If the rating criteria are inadequate, the RO or Board must proceed to determine whether the Veteran's exceptional disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.

Neither the Veteran nor his representative has raised the issue of entitlement to an extraschedular rating for PTSD.  There further has been no showing from the record that the Veteran's PTSD picture could not be contemplated adequately by the applicable schedular rating criteria discussed above.  His symptoms, which collectively reveal his level of disability, are addressed by these criteria.  Evaluation was based on them and associated statutes, regulations, and case law such as Mauerhan.  A higher evaluation is provided for by the criteria, but, as explained above, the currently assigned evaluation adequately describes the severity of the Veteran's PTSD.

Given that the applicable schedular rating criteria are adequate, the Board finds that the Veteran does not manifest an exceptional PTSD picture.  Discussion of whether he exhibits related factors such as marked interference with employment or frequent periods of hospitalization thus is unnecessary.  Further, referral for consideration of the assignment of an evaluation on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).
Further, according to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  


ORDER

An evaluation in excess of 70 percent for PTSD is denied.


REMAND

The law provides that a TDIU may be granted upon a showing that the Veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his or her service-connected disabilities.  See 
38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.

As was noted in the Introduction section of this decision, the issue of TDIU has been raised during the adjudicatory process of the underlying PTSD disability; as such, TDIU it is part and parcel of the claim for benefits for the underlying disability.  See Rice, 22 Vet. App. 447.

In the May 2016 Appellant's Post-Remand Brief, the Veteran's representative raised the issue of unemployability.  For all of the pendency of the appeal, the Veteran meets the schedular criteria for consideration of TDIU under 38 C.F.R. 
§ 4.16(a).

The Veteran has not been provided with VCAA notice concerning the requirements of attaining a TDIU, nor has he been provided with an opportunity to complete the appropriate claims form, which is designed to elicit the information necessary and relevant for VA to fully and fairly adjudicate the issue of entitlement to a TDIU.  In view of these circumstances, the Board finds that it is appropriate to remand the issue of TDIU so that all the proper development and consideration may made by the AOJ in the first instance.

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran with the appropriate notice and claims forms related to TDIU, and undertake any additional development deemed necessary.  Then, adjudicate the issue of entitlement to a TDIU.

2.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the issue should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


